Title: William Tilghman to Thomas Jefferson, 26 March 1818
From: Tilghman, William
To: Jefferson, Thomas


                    
                        Philada
26. March 1818
                    
                    I have the honour, Sir, of presenting to you, an Eulogium on the late Doctor Wistar, delivered at the Request of the American Philosophical Society. I do not flatter myself, that my performance has done Justice to the subject—Yet I thought it might not be unacceptable to you, being an honest effort to represent faithfully the character of a man, highly esteemed by all, & honoured, not undeservedly, with your friendship—Permit me, at the same time, to embrace the opportunity of repeating the thanks, offered from time to time by mr Du Ponceau, for your valuable communications to the historical committee, & of assuring you of the high Respect,
                    
                        with which I have the honour to be yr obt Servt
                        Wm Tilghman
                    
                 